DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 11, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aros (US 2014/0076638) in view of Bruandet (US 2020/0190906).

Regarding claim 1:  Aros discloses a pressurized fluid flow system Fig 1 for a down the hole drill hammer Fig 1, 
the hammer comprising: 
a cylindrical outer casing 1; 
a rear sub 20 affixed to the rear end of the outer casing for connecting the hammer to a source of pressurized fluid [0038]; 
a piston 60 slidably and coaxially disposed for reciprocating movement inside the outer casing [0039]; and 
a drill bit 90 slidably mounted on a driver sub 110 in the front end of the hammer [0040], 
the pressurized fluid flow system comprising:
a main lifting chamber 240 and a main drive chamber 230 located at opposite ends of the piston for causing the reciprocating movement of the piston due to the changes in pressure of the pressurized fluid contained therein [0043];
a set of cylinders 40a-c including at least one rearmost cylinder 40a and one forward most cylinder 40c, wherein the cylinders are arranged longitudinally in series and coaxially disposed in between the outer casing and the piston [0044], and wherein the cylinders are separated from each other by seals 290a, b;
a set of auxiliary lifting chambers 241, 242 and auxiliary drive chambers 231, 232 for likewise causing, in conjunction with the main lifting chamber and the main drive chamber, the reciprocating movement of the piston due to the changes in pressure of the pressurized fluid contained therein [0045], wherein the auxiliary lifting and drive chambers are respectively located at each side of said 71a, b machined around the piston [0045];
a set of supply chambers 70a-c, wherein the supply chambers are defined by annular recesses on the external surface of the piston [0047], and wherein the supply chambers are disposed in permanent fluid communication with the source of pressurized fluid and filled with the same when the piston is reciprocating [0047];
one or more supply channels 73a, b formed in between the outer casing and the cylinders [0052], wherein the supply channels are in permanent fluid communication with the source of pressurized fluid and filled with the same when the hammer is operative [0052]; and
one or more discharge channels 2 formed in between the outer casing and the cylinders [0048], wherein the discharge channels are in permanent fluid communication with the bottom of the hole when the hammer is operative [0048];
wherein the cylinders include a discharge port 41.

Aros discloses all of the limitations of the above claim(s) except for each cylinder including:
a front set of recesses, and a rear set of recesses on their inner surfaces for respectively connecting the supply chambers with the drive chambers and with the lifting chambers when these must be supplied with pressurized fluid; 

a set of exit ports for connecting the supply channels with the supply chambers; and 
wherein the rearmost cylinder has: a set of intake ports that connect with the source of pressurized fluid.

Bruandet discloses a system and hammer similar to that or Aros.  Braundet discloses a pressurized fluid flow system Fig 3a, b for a down the hole drill hammer Fig 3a, b, 
the hammer comprising: 
a cylindrical outer casing 15; 
a rear sub 16 affixed to the rear end of the outer casing for connecting the hammer to a source of pressurized fluid [0060]; 
a piston 19 slidably and coaxially disposed for reciprocating movement inside the outer casing Fig 3a, b; and 
a drill bit 14 slidably mounted on a driver sub Fig 3a, b in the front end of the hammer Fig 3a, b, 
the pressurized fluid flow system comprising:
a main lifting chamber 21 and a main drive chamber 22 located at opposite ends of the piston for causing the reciprocating movement of the piston due to the changes in pressure of the pressurized fluid contained therein Fig 3a, b; and 
20 disposed in between the outer casing and the piston Fig 3a, b,
wherein the cylinder includes:
a front set of recesses 28, 29 (G) – Fig 10, and a rear set of recesses 30, 31 (G) – Fig 10 on their inner surfaces for respectively connecting the supply chambers with the drive chambers and with the lifting chambers when these must be supplied with pressurized fluid [0062], [0071]; 
a set of front discharge ports 32, and a set of rear discharge ports 34, 36 for respectively discharging pressurized fluid from the lifting chambers and drive chambers to the discharge channels [0062], [0071]; 
a set of exit ports 43, 44 for connecting the supply channels with the supply chambers [0062], [0071]; and 
a set of intake ports 41 that connect with the source of pressurized fluid.

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Aros so that each of the cylinders included the features of the cylinder Bruandet in order to have been able to increase the size of the working areas and flow passages thus increasing the impact pulse that can be produced [0011].

Regarding claim 2:  Aros, as modified, discloses a normal circulation down the hole drill hammer Abstract, wherein the hammer comprises:
the above described pressurized fluid flow system,
97 on the outer surface thereof and channels 98 is formed between the splines, wherein the channels are covered by the driver sub [0027], [0069] and wherein the bit further has flushing holes for connecting the channels formed between the splines with the bottom of the hole [0027], [0069]; and 
a drill bit guide 150 having one or more apertures 150 that connect the discharge channels with the channels formed between the splines of the drill bit [0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/25/2021